Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brunk et al (US-2016/0187199).

Referring to claims 27-28. Brunk discloses a “Sensor-Synchronized Spectrally-Structured-Light Imaging”. See Figs. 1-76 and respective portions of the specification. Brunk further discloses a system for detecting a foreign object in a product steam comprising a food product, the system comprising: a forwarding device (conveyor belt) configured to forward the product stream (Apple on conveyor belt, Sect. 0483); an illuminator configured to generate incident electromagnetic energy and to direct the electromagnetic energy against the product stream (Sect. 0058, 0483); a camera arranged to generate raw data based on reflected electromagnetic energy from the product stream (Sect. 0315-0316); instructions stored in memory to form image data from the raw data using a machine learning classification algorithm with regression 

Referring to claim 29. Brunk does not disclose wherein the first conveyor belt has a first color and a second conveyor belt upstream of the first conveyor belt has a second color, the second color being different from the first color. It would have been obvious to 

Referring to claim 30. Brunk discloses wherein the camera comprises a hyperspectral camera selected from the group consisting of a line scan camera, whisk broom camera, and snapshot camera (Sect. 0315-0316).

Referring to claims 31, 33. Brunk discloses a first illuminator and a first camera. Brunk does not explicitly disclose a second illuminator downstream of the field of view of the camera or a plurality of cameras. It would have been obvious to a person of ordinary skill in the art at the time of the invention to include a plurality of cameras and a second illuminator downstream from the field of view of the camera, so that stream on the conveyor could be imaged and illuminated from multiple sides and angles. Moreover, it 

Referring to claim 32. Brunk discloses the system as described above in detail. Brunk doesn’t disclose wherein the system comprises covers for the camera and the illuminator. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Brunk to include covers for the cameras and illuminators so that they were protected from debris and so that they could be washed and cleaned. 

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Brunk et al (US-2016/0187199) in view of Takafumi et al (JP-2020/051982).

Referring to claims 34-37. Brunk discloses a “Sensor-Synchronized Spectrally-Structured-Light Imaging”. See Figs. 1-76 and respective portions of the specification. Brunk further discloses a system for detecting a foreign object in a product steam comprising a food product, the system comprising: a forwarding device (conveyor belt) configured to forward the product stream (Apple on conveyor belt, Sect. 0483); an illuminator configured to generate incident electromagnetic energy and to direct the electromagnetic energy against the product stream (Sect. 0058, 0483); a camera arranged to generate raw data based on reflected electromagnetic energy from the product stream (Sect. 0315-0316); instructions stored in memory to form image data 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653